780 N.W.2d 795 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Johnny Lee TAYBRON, Jr., Defendant-Appellant.
Docket No. 140388. COA No. 294643.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the December 1, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND *796 this case to the trial court for correction of the judgment of sentence. The defendant's sentence for carrying a dangerous weapon with unlawful intent should not be made consecutive to the felony-firearm sentence because that offense was not a predicate felony for the charged felony-firearm offense. People v. Clark, 463 Mich. 459, 619 N.W.2d 538 (2000). Further, sentence credit should be applied to the defendant's sentence for carrying a dangerous weapon with unlawful intent. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.